Citation Nr: 9936158	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-04 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.A. Mancini, Associate Counsel


INTRODUCTION

The veteran served from June 1943 until November 1945.  The 
evidence of record indicates that the veteran was a prisoner 
of war for over two months.  He died on June [redacted] 1997.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Boise, Idaho, which denied entitlement to service 
connection for the cause of the veteran's death.  The 
appellant testified at a personal hearing held in June 1998 
at the RO.  The transcript of the hearing is associated with 
the veteran's claims folder.


FINDINGS OF FACT

1.  The veteran died on June [redacted] 1997.  The death certificate 
listed the immediate cause of death as carcinoma, metastatic 
to liver, six-months duration, and the underlying cause of 
death as adenocarcinoma of the esophagus, six-months 
duration.

2. At the time of the veteran's death, service connection was 
in effect for 
a gunshot wound to the left thigh and to the left forearm; 
bilateral trench foot; psychophysiological gastrointestinal 
reaction, with bleeding, and post-traumatic stress disorder; 
varicose veins to the right leg; hepatitis (with a history of 
yellow jaundice); sinusitis (with a history of polyps); 
malnutrition; and fracture of the right wrist.

3. The preponderance of the evidence demonstrates no 
relationship between the veteran's service-connected 
disabilities and the cause of his death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. § 1310 (West 1991 & Supp. 1997); 38 C.F.R. § 3.312 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  In the interest of clarity, pertinent 
law and VA regulations will initially be reviewed. The 
factual background of this case will then be described.  
Finally, the Board will analyze the appellant's claim and 
render a decision.

Applicable law and VA regulations

Service connection 

In order to be entitled to service connection for a disease 
or disability, the evidence must show that such disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. § 
3.303(a) (1998).  Presumptive service connection may be 
granted for certain chronic diseases listed in 38 C.F.R. 
§ 3.309(a) (1999), although not otherwise established as 
incurred in service, if manifested to a compensable degree 
within the applicable time limits under 38 C.F.R. § 3.307 
(1999) following service in a period of war or following 
peacetime service on or after January 1, 1947, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991).  Pursuant to 38 C.F.R. § 3. 309(a), malignant tumors 
are considered a chronic disease subject to presumptive 
service connection.  

Presumptive service connection may also be granted for 
certain diseases listed in 38 C.F.R. § 3.309(c) (1999), if a 
veteran was a former prisoner of war and was interned for not 
less than 30 days, and if the disease was manifested to a 
degree of ten percent or more at any time after discharge 
from service.  Peptic ulcer disease is such a disease; 
malignant tumors are not.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Service connection - cause of death

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1999). 

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (1999).  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially to death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c) (1999).  

Factual Background

Service medical records

In March 1945, the veteran was diagnosed with malnutrition 
following a period of confinement as a POW in Germany.  In 
May 1945, the veteran complained of abdominal discomfort and 
anorexia.  A physical examination, held in May 1945, revealed 
that the veteran's liver was enlarged.  In July 1945, the 
veteran was diagnosed with marked malnutrition as a result of 
insufficient food for nearly two-and-one-half months while he 
was a prisoner of war in Germany.  He was hospitalized in 
July 1945, at which time he complained of some epigastric 
distress.  In September 1945, the veteran continued to 
complain of epigastric distress.  

Post service medical records

In May 1946, the veteran underwent a VA medical examination 
and complained of a constant burning in his stomach.  In July 
1946, the veteran underwent another VA examination presenting 
with complaints of constant pain in his abdomen that worsened 
with physical effort.  The VA examiner noted tenderness over 
the epigastrium with muscle guarding of the upper abdomen.  

In January 1947, the veteran prepared a written statement in 
which he described intestinal cramps that he suffered during 
hospitalization in 1945, and to the present. 
A February 1947 VA examination report noted the veteran's 
constant, gnawing epigastric pain since prison camp.  

The veteran underwent a series of x-rays in September 1948.  
The upper gastrointestinal (G.I.) series showed no lesions in 
the esophagus or stomach.  Examination of the duodenum failed 
to reveal any evidence of a duodenal ulcer or other organic 
lesion.  The examiner noted that the tenderness was somewhat 
to the right of the duodenum and more in the region of the 
liver and gallbladder.  The veteran indicated that the 
symptoms and discomfort that he experienced were very similar 
to those that he experienced in 1945.  

In September 1953, the veteran reported complaints of stomach 
trouble and soreness in the epigastrium region.  He 
reportedly had occasional, severe cramping which would last 
about one-and-one-half hours.  A VA examiner diagnosed 
psychophysiological gastrointestinal reaction, manifested by 
frequent, recurrent stomach pains.  

In April 1954, a VA examiner noted the veteran's complaints 
of pain in the abdomen and moderate tenderness in the right 
side epigastrium.  The examiner noted that the veteran's 
abdomen was soft and flat and that the liver was neither 
enlarged nor tender.  There were no palpable abnormal masses.  
The examiner diagnosed psychophysiological G.I. reaction.  An 
upper G.I series revealed a normal esophagus and stomach.  
The VA examiner found that the upper G.I. tract was 
essentially negative.  

Upper G.I. series, conducted in December 1964, May 1970, May 
1971, January 1972, and March 1972, revealed a normal 
esophagus.  The private examiners provided diagnoses, to 
include slight duodenitis; no organic or functional 
abnormality of the upper G.I. tract or of the small 
intestine; acute ulceration of the duodenal bulb; and slight 
residual deformity of the duodenal bulb, without a persistent 
ulcer crater. 

In May 1973, the veteran underwent a private examination.  
The corresponding medical report noted the veteran's past 
hospitalization for duodenitis in 1964.  The examiner noted 
some tenderness to palpation of the epigastrium, but 
indicated that the liver was not palpable.  In August 1973, 
the veteran complained of a recurrence of discomfort in his 
right abdomen.  The examiner indicated that he believed the 
veteran had peptic ulcer disease.  In March 1974, the veteran 
complained of soreness in his stomach.  A November 1975 
progress note indicates that the veteran awoke with a hard, 
intense pain in his abdomen, which lasted for five days.  

The veteran was hospitalized in May 1979 for complaints of 
abdominal pain.  The private discharge summary noted the 
veteran's peptic ulcer from history.  The examiner diagnosed 
abdominal pain, etiology undetermined.  An upper G.I. series, 
conducted in May 1979, revealed a normal esophagus and 
stomach.  
In June 1979, a private examiner diagnosed an acute and 
chronic peptic ulcer.  
The examiner indicated that the veteran's ulceration had 
resulted in a fairly large abscess appearing in the mesentery 
of the segment of the ileum.  The
sections reportedly failed to reveal a malignancy.

Upper G.I. series, conducted in November 1979, December 1979 
and October 1983, revealed a normal esophagus.  The private 
examiners diagnosed a normal upper G.I. series.  In October 
1983, the veteran complained of intermittent cramping and 
lower abdominal pain, which had increased in intensity and 
frequency in the past three months.  

In May 1985, the veteran underwent a VA examination 
presenting with complaints in his gastrointestinal system.  A 
VA examiner diagnosed physiological G.I. reaction and slight 
enlargement of the liver.  No malnutrition was found.  A 
March 1986 private medical report made reference to the 
veteran's treatment of esophageal spasm.  

In December 1987, the veteran complained of persistent upper 
gastrointestinal distress.  The private examiner noted that 
the veteran's abdomen was normal.  An upper G.I. series, 
conducted in December 1987, revealed a normal esophagus and 
abdomen.  

In September 1988, the veteran complained of a burning 
discomfort in the epigastric region.  The private examiner 
noted objective findings of some tenderness in the 
epigastrium.  The examiner indicated that the etiology of the 
discomfort was not clear, but that the veteran's peptic ulcer 
disease might have reactivated.   

In September 1989, the veteran was hospitalized for 
gastrointestinal bleeding. 
The private examiner indicated that the veteran's abdomen was 
soft, and there was some tenderness to palpation in the 
epigastrium and right upper quadrant.  The examiner diagnosed 
gastrointestinal bleeding, probably coming from the terminal 
ileum or right colon.

The veteran was hospitalized in November 1989.  The private 
examiner noted gastrointestinal bleeding and stated that 
after five days, the hemoglobin still had not recovered.  

A private physician submitted a statement, dated in March 
1990, in which he stated that he was 81 years old and had 
been retired from the practice of medicine since 1975.  He 
indicated that he no longer had treatment records pertinent 
to the veteran, but that he evaluated the veteran 
occasionally from 1957 until 1962.  The physician stated that 
the veteran suffered from peptic ulcers and abdominal pain, 
and concluded that this would be expected considering the 
veteran's war-related trauma during service.

The veteran underwent a VA examination in September 1990 in 
which he reported his malnutrition during service and a long 
history of recurrent abdominal pain.  The VA examiner 
diagnosed malnutrition in prison camp, with no apparent 
residuals, and recurrent episodes of lower abdominal pain 
associated with melanotic stools and significant blood loss.  
The examiner indicated that the cause of these episodes had 
not been delineated with certainty, but that the location of 
the bleeding appeared to be in the terminal ileum or the 
cecum.  

A January 1994 private medical report indicated that the 
veteran had been previously diagnosed with duodenal ulcer 
disease and pyloric channel ulcer.  

In May 1995, a private examiner diagnosed squamous and 
columnar epithelium with positive Alcian blue stain 
consistent with Barrett's esophagus.  A VA examination, held 
in October 1995, reported the veteran's past medical history 
and indicated, on examination, that his abdomen was 
unremarkable.  

In January 1997, a private examiner diagnosed malignant cells 
consistent with adenocarcinoma metastatic to the liver.  The 
examiner indicated that the origin of this metastatic 
adenocarcinoma to the liver was unknown.  

In February 1997, the veteran was hospitalized at a private 
medical center for chemotherapy and radiation therapy.  The 
February 1997 medical reports noted that the veteran had a 
history of adenocarcinoma of the esophagus metastatic to the 
liver and Barrett's esophagus.  The veteran was diagnosed 
with adenocarcinoma of the esophagus, metastatic to the 
liver.  

In March 1997, the veteran was diagnosed was adenocarcinoma 
of the esophagus (Barrett's) metastatic to the liver.  

The veteran died on June [redacted] 1997.  The death certificate 
listed the immediate cause of death as carcinoma, metastatic 
to liver, six-months duration, and the underlying cause of 
death as adenocarcinoma of the esophagus, six-months 
duration.

In a September 1997 notice of disagreement, the appellant 
stated that the American Cancer Society indicated that cancer 
goes to the weakest spot.  The appellant further stated that 
she believed that the veteran's liver was his weakest spot, 
and that the malnutrition in service caused his liver damage.

In June 1998, the appellant testified at a personal hearing 
held at the RO.  The appellant testified that a doctor had 
indicated that it was possible the veteran's service-
connected disabilities had caused his death.  The appellant 
testified that the 
veteran's physicians indicated that malnutrition caused liver 
damage and that cancer went through the liver because it was 
the weakest spot.  The appellant indicated that she was not 
aware of any statements to that effect from the veteran's 
physicians.  The appellant's representative stated that the 
veteran suffered from peptic ulcers as part of his service-
connected disability, and Barrette's syndrome which led into 
esophageal cancer.  The representative also stated that the 
service-connected malnutrition caused the veteran's problems 
with his esophagus and liver.  
The representative made reference to medical papers that he 
had submitted.  

In August 1998, the appellant submitted excerpts from "POW 
Medsearch" and pages from a textbook written by two nurses 
that addressed cancer of the digestive system.  

In September 1998, the RO requested a medical opinion as to 
whether the veteran's death will be considered as due to a 
service connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.

In October 1998, C.C.S., M.D. provided an opinion as to 
whether the veteran's service-connected disabilities were the 
immediate cause of his death, or materially or substantially 
contributed to his death.   The doctor reviewed the contents 
in the veteran's claims file, excerpts from the nursing 
textbook that were submitted by the appellant, and "other 
more highly regarded medical references."   The doctor's 
review of medical references did not reveal that a definite 
link existed between nutritional deficiencies and carcinoma 
of the esophagus, specifically adenocarcinoma of the 
esophagus.  The doctor indicated that even if one were to 
assume that such a link existed, it was not possible to 
conclude that nutritional deficiencies for approximately two-
and-one-half months were responsible for the primary 
malignancy developed more than fifty years later.  The doctor 
stated that there was no evidence that the veteran continued 
to have prolonged nutritional deficiencies following 
discharge from service.  The doctor concluded that there was 
not sufficient, persuasive evidence that the cause of the 
veteran's death was related to his service-connected 
disabilities, and that it was less likely than not that the 
veteran's service-connected disabilities contributed 
materially or substantially to the production of his death.

Analysis

The veteran died on June [redacted] 1997, at the age of 72.  The 
death certificate identified the immediate cause of death as 
carcinoma, metastatic to liver, of six months duration, and 
the underlying cause of death as adenocarcinoma of the 
esophagus, six-months duration.

In September 1997, the RO received the appellant's notice of 
disagreement, in which she stated that the veteran's 
malnutrition in service caused his liver damage, which 
ultimately caused his death.  The appellant made similar 
statements during her personal hearing held at the RO in June 
1998.  In short, the appellant appears to contend that 
service connection for the cause of the veteran's death is 
warranted because his death was due to malnutrition which was 
incurred during service.

Initial matter - well groundedness of the claim

The initial inquiry as to any issue presented on appeal is 
whether the claim is well grounded.  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990). A mere allegation of service connection is not 
sufficient; there must be evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim for service connection for the cause of 
the veteran's death to be well grounded, there must be 
competent evidence of the veteran's death; evidence of a 
service connected disability; and medical evidence providing 
a nexus between the veteran's death and service or a service 
connected disability.  See 38 C.F.R. § 3.312; See also Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) and Ramey v. Brown, 9 
Vet. App. 40, 46 (1996).

In this case, there is evidence of the veteran's death, in 
the form of a death certificate.  Thus, the focus of the 
Board's inquiry will be on the remaining two prongs of the 
Caluza/Ramey analysis, namely in-service incurrence and 
medical nexus evidence. 

The Board notes that the evidence of record demonstrates that 
the veteran was a prisoner of war for over two months, that 
he was diagnosed with malnutrition in service and he was 
service connected for malnutrition.  The Board, therefore, 
concludes that the second prong of the Caluza/Ramey analysis, 
in-service incurrence of a disease or disability, has been 
established.  

As to the final element, medical nexus evidence, the Board 
notes that the appellant and her representative have 
submitted treatise evidence to support a finding that the 
veteran's malnutrition in service led to his cancer.  The 
nursing textbook submitted by the appellant and her 
representative noted that esophageal cancer is strongly 
associated with malnutrition.  

In Wallin v. West, 11 Vet. App. 509 (1998), the Court found 
that medical treatise evidence could suffice to well ground a 
claim where the other necessary elements of a well grounded 
case were also present.  The Board recognizes that the 
treatise evidence suggests a link between the veteran's 
malnutrition and his esophageal cancer.  The Board also notes 
that the appellant has already established the remaining two 
prongs of the Caluza/Ramey analysis.  In light of the Court's 
holding in Wallin, supra, the Board concludes that the 
appellant has submitted a well grounded claim.  

Evidentiary matters/standard of proof

Since the claim is well grounded, the VA has a duty to assist 
the appellant in the development of facts pertinent to her 
claim.  See 38 U.S.C.A. § 5107(a).  In this case, there is 
ample medical evidence of record, including the treatise 
evidence submitted by the appellant and a medical opinion 
obtained by the RO.  The appellant was provided with a full 
opportunity to submit evidence and argument in support of her 
claim at a personal hearing held in June 1998.  The Board is 
satisfied that all facts that are relevant to the issue on 
appeal have been properly developed and that no further 
development is necessary in order to comply with the duty to 
assist under 38 U.S.C.A. § 5107(a).

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed.Cir. 1997) and cases cited therein.  When there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Thus, having established a well grounded claim, the Board 
recognizes its duty to assess the credibility and weight to 
be given the evidence.  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).  The Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for rejecting any evidence favorable to the 
veteran.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992).

If the determinative issue requires medical etiology or a 
medical diagnosis, competent medical evidence must be 
provided; if the determinative issue is factual, lay 
testimony may suffice.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993);  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  In this case, the evidence of record does not 
establish that the appellant and her representative possess 
the medical knowledge to render a medical diagnosis, though 
the law provides that they are competent to relate symptoms. 

Discussion

The probative value of the evidence must now be analyzed.  
The Board has carefully considered the statements and medical 
treatise evidence submitted by the appellant.  As discussed 
above, the nursing textbook established a plausible link 
between the veteran's malnutrition and his esophageal cancer 
for the limited purpose of making the claim well grounded.  

Also of record is the opinion of C.C.S., M.D., dated in 
October 1998, who was requested to render an opinion as to 
the specific issue of whether the veteran's service-connected 
disabilities were the immediate cause of the veteran's death, 
or materially or substantially contributed to his death.  The 
record demonstrates that the doctor carefully considered the 
contents of the veteran's claims folder, to include treatment 
records, before rendering a decision.  The evidence also 
shows that the doctor considered excerpts from the nursing 
textbook, as submitted by the appellant.  In rendering her 
decision, the doctor reviewed additional, "more highly 
regarded" medical treatises, to determine whether they were 
in agreement with the nursing textbook.  Notably, the doctor 
concluded that The Merck Manual, Sixteenth Edition; Textbook 
of Internal Medicine, Third Edition; and Volume Two, Cancer 
Medicine, Fourth Edition did not show that a definite link 
existed between nutritional deficiencies and carcinoma of the 
esophagus, specifically adenocarcinoma of the esophagus.  
Significantly, the doctor indicated that even if one were to 
assume that such a link existed, it was not possible to 
conclude that nutritional deficiencies for approximately two-
and-one-half months were responsible for the primary 
malignancy developed by the veteran more than fifty years 
later.  The doctor concluded that there was not sufficient, 
persuasive evidence that the cause of the veteran's death was 
related to his service-connected disabilities and that it was 
less likely than not that the veteran's service-connected 
disabilities contributed materially or substantially to the 
production of his death.

The Board points out that the medical opinion of C.C.S., M.D. 
is consistent with a VA examination report, dated in 
September 1990, in which the VA examiner diagnosed 
malnutrition in prison camp, with no apparent residuals.  The 
VA examiner also noted recurrent episodes of lower abdominal 
pain, but indicated that the cause of these episodes had not 
been delineated with certainty.   Similarly, in January 1997, 
a private examiner diagnosed malignant cells consistent with 
adenocarcinoma metastatic to the liver, but indicated that 
the origin of this metastatic adenocarcinoma to the liver was 
unknown.  Significantly, no medical examiner opined that the 
veteran's cause of death was caused or contributed to by a 
service-connected disability.  

The Board places greater weight on the October 1998 medical 
opinion than the nursing textbook submitted by the appellant.  
The Board notes that the comments in the nursing textbook, 
unlike the October 1998 medical opinion, is general in nature 
and did not consider the particular circumstances of this 
veteran's case.  The Board observes that the Court has held 
that medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  Conversely, the October 1998 medical opinion 
specifically addressed the veteran's unique circumstances as 
a prisoner of war. 

Although the Board recognizes that the veteran was service 
connected for psychophysiological gastrointestinal reaction, 
neither C.C.S., M.D., nor any other physician, has opined 
that this disorder caused or contributed to the veteran's 
death.  The Board acknowledges that a retired private 
physician submitted a statement, dated in March 1990, in 
which he stated that he evaluated the veteran occasionally 
from 1957 until 1962.  The retired physician indicated that 
he no longer had the veteran's treatment records, but 
recalled that the veteran suffered from peptic ulcers and 
abdominal pain, and concluded that this would be expected 
considering the veteran's war-related trauma during service.  
Of significance, when the retired physician treated the 
veteran, he had not yet been diagnosed with cancer.  There is 
thus no opinion from that physician as to the relationship, 
if any, between the veteran's gastrointestinal problems and 
his fatal cancer.  Physicians who treated the veteran for 
cancer did not conclude that such cancer was the result of a 
service-connected disability.  The Board places greater 
weight on the more recent medical records, particularly the 
record dated in January 1997, than on the statement from the 
retired physician that is based solely on memory of his 
treatment of the veteran decades ago and which does not 
address the issue of the cause of the veteran's death. 

The Board has no reason to doubt the appellant's sincerity.  
However, the record does not show that the appellant 
possesses the requisite knowledge, skill, experience, 
training, or education to qualify as a medical expert in 
order for her statements to be considered competent evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) [lay 
persons are not considered competent to offer medical 
opinions regarding causation].

Accordingly, the Board concludes that a preponderance of the 
competent and probative medical evidence of record fails to 
show that the cause of the veteran's death was the result of 
a service-connected disability.  Since the preponderance of 
the evidence is against the appellant's claim, the benefit 
sought on appeal is denied.


ORDER

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals




 
    The nursing textbook states in pertinent part that "Esophageal cancer is strongly associated with 
malnutrition caused by poor economic conditions, special dietary habits, or alcoholism....  Adenocarcinomas 
of the esophagus are frequently secondary to infiltration by a gastric carcinoma or to the presence of Barrett's 
epithelium (columnar rather than squamous epithelium in the lower esophagus), which is associated with 
chronic gastroesophageal reflux."  
   The veteran is service connected for disabilities to include, a gunshot wound to the left thigh and to the left 
forearm; bilateral trench foot disorder; psychophysiological gastrointestinal reaction, with bleeding, and post-
traumatic stress disorder; varicose veins to the right leg; hepatitis (with a history of yellow jaundice); 
sinusitis (with a history of polyps); malnutrition; and fracture of the right wrist.
    The medical doctor reviewed excerpts from the Merck Manual, Sixteenth Edition; Textbook of Internal 
Medicine, Third Edition; and Cancer Medicine, Fourth Edition, Volume Two.

